Name: Council Regulation (EEC) No 624/87 of 27 February 1987 extending Regulation (EEC) No 1707/86 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station
 Type: Regulation
 Subject Matter: trade;  electrical and nuclear industries;  health
 Date Published: nan

 28 . 2. 87 Official Journal of the European Communities No L 58/ 101 COUNCIL REGULATION (EEC) No 624/87 of 27 February 1987 extending Regulation (EEC) No 1707/86 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station Whereas the procedure for setting reference levels of radioactivity, for products intended for consumption, which are scientifically based, comply with the principles of international recommendations on radioprotection and are consistent with basic standards of the Community has been embarked upon by the Commission and should, given its progress rate, shortly be concluded ; Whereas while relevant work being carried out must in any event be speeded up, a further period is still needed for establishing the essential scientific data as accurately as possible ; Whereas Regulation (EEC) No 1707/86 should therefore be extended once more for a limited period, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1707/86 (') fixed interim maximum permitted levels of radioactivity for all agricultural products originating in third countries and intended for human consumption, with which imports of the products must comply and in connection with which checks are carried out by the Member States ; whereas that Regulation was extended until 28 February 1987 by Regu ­ lation (EEC) No 3020/86 (2) ; Whereas the maximum permitted levels of radioactivity laid down by Regulation (EEC) No 1707/86 have proved to be effective as common arrangements for safeguarding the health of cunsumers, maintaining trade with third countries, ensuring the unified nature of the market and preventing deflections of trade following the accident at Chernobyl ; Whereas the maximum permitted levels of radioactivity were laid down as a temporary measure and must be re-examined on the basis of scientific information as complete as possible which will enable the Council , on a proposal from the Commission, to adopt all appropriate provisions for the future ; HAS ADOPTED THIS REGULATION : Article 1 In Article 7 of Regulation (EEC) No 1707/86, '28 February 1987' is hereby replaced by '31 October 1987'. Article 2 This Regulati6n shall enter into force on 1 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1987. For the Council The President L. TINDEMANS (') OJ No L 146, 31 . 5 . 1986, p . 88 . O OJ No L 280, 1 . 10 . 1986, p. 79.